 1

 2

 3

 4
                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 6
       JEROME CEASAR ALVERTO,
 7                                                        No. 3:18-CV-05573-RJB-DWC
 8                                  Plaintiff,
              v.                                          ORDER ADOPTING REPORT AND
 9                                                        RECOMMENDATION
       MARGARET GILBERT, MELIDA
10     FERRELL, BLUMBERG,
11                                  Defendants.
12

13          The Court, having reviewed the Report and Recommendation of Magistrate Judge David

14   W. Christel, objections to the Report and Recommendation (Dkt. 37) and the remaining record,
15
     does hereby find and ORDER:
16
            (1)    The Court adopts the Report and Recommendation (Dkt. 36).
17
            (2)    Defendants’ Motion for Summary Judgment (Dkt. 18) is granted. Plaintiff’s
18                 § 1983 claims are dismissed with prejudice, and Plaintiff’s state law claims are
                   dismissed without prejudice.
19

20          (3)    The Clerk is directed to send copies of this Order to Plaintiff, counsel for
                   Defendants, and to the Hon. David W. Christel.
21
            DATED this 2nd day of July, 2019
22

23

24                                        A
                                          ROBERT J. BRYAN
25
                                          United States District Judge
26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
